DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS), dated 04/29/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Status of the Claims

Applicant’s remarks and claim amendments in the reply filed on 04/29/2021 and supplemental amendments filed on 06/02/2021 are acknowledged. 
In view of applicants’ arguments and amendments to the claims, and (ii) the examiner proposed amendments, see below, the previous Claim Objections and 112 written description rejection have been withdrawn. 
The withdrawn claim 16 is subjected to rejoinder, in light of incorporation of allowable subject matter in the claim. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Henderson on 06/16/2021.

Incorporate the following claims:
-- 130. The method of claim 1, further comprises contacting the supporting cell with valproic acid. 
   131. The method of claim 16, further comprises contacting a population of cochlear supporting cells or vestibular supporting cells with valproic acid. --
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The independent claims are amended and limited to the recited specific Jag-1 agonists. The examples also showed the advantages of CHIR99021 and Jag-1 agonists to increase proliferation of a cochlear supporting cell or a vestibular supporting cell. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658